DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 4-6, 12, 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record does not disclose or fairly suggest a semiconductor device with limitations “wherein a first one and a second one of the plurality of conducting elements of the metallization layer are electrically coupled to one another by one of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one of the of the plurality of conducting elements of the metallization layer is between the first one and the second one of the plurality of conducting elements of the metallization layer” and “a plurality of solder balls, wherein individual ones of the plurality of solder balls are electrically coupled to corresponding individual ones of the plurality of vias, and wherein the plurality of solder balls is both within and outside of the footprint of the chip” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor device with limitations “wherein a first one and a second one of the plurality of conducting elements of the metallization layer are electrically coupled to one another by one of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one of the of the plurality of conducting elements of the 
Regarding claim 17, the prior art of record does not disclose or fairly suggest a semiconductor device with “wherein a first one and a second one of the plurality of conducting elements of the metallization layer are electrically coupled to one another by one of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one of the of the plurality of conducting elements of the metallization layer is between the first one and the second one of the plurality of conducting elements of the metallization layer” and “a plurality of solder balls, wherein individual ones of the plurality of solder balls are electrically coupled to corresponding individual ones of the plurality of vias, and wherein the plurality of solder balls is both within and outside of the footprint of the chip” along with other limitations of the claim.
The closest prior art is Shinozaki (US 6963136 B2), Leal et al. (US 6838776 B2).  Shinozaki teaches a semiconductor device with a under-pass interconnect to avoid crossing an intersecting interconnect (see Fig. 11B of Shinozaki).  However, Shinozaki does not teach a plurality of vias directly coupled to the conducting elements and a plurality of solder balls connecting to the plurality of vias.  Leal teaches a semiconductor device with a fan-out interconnect layer structure (see Fig. 8 of Leal).  The interconnect structure comprises a plurality of vias and a plurality of solder balls connected to the plurality of vias.  The solder balls are both within and outside of the footprint of the chip.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Tuan A Hoang/Examiner, Art Unit 2822